     Case 2:19-cv-01874-WBS-DB Document 54 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   SHAWN DAMON BARTH,                                No. 2:19-cv-1874 WBS DB P
11                      Plaintiff,
12          v.                                         ORDER
13   EUSEBIO MONTEJO,
14                      Defendant.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. Plaintiff claims that defendant was deliberately indifferent to his medical needs,

18   retaliated against him, and discriminated against him. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 7, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 53. )Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                       1
     Case 2:19-cv-01874-WBS-DB Document 54 Filed 06/09/21 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. The findings and recommendations filed April 6, 2021, are adopted in full; and

 3             2. Plaintiff’s motion for injunctive relief (ECF No. 52) is denied.

 4   Dated: June 8, 2021

 5

 6

 7

 8

 9
     /bart1874.800
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
